Citation Nr: 1037406	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  05-01 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for arthritis of the feet and 
ankles.


REPRESENTATION

Appellant represented by:	Deanne L. Bonner, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from September 1970 to March 1972.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

The Board issued a decision in October 2007 denying the 
appellant's claim.  The appellant appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court), and, 
pursuant to a May 2009 Joint Motion for Remand, a June 2009 Order 
vacated the Board's decision and remanded the case to the Board 
for compliance with the instructions in the Joint Motion.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The parties to the Joint Motion for Remand concluded that the 
results of an August 2004 VA feet examination were deficient, in 
part, in failing to include an opinion as to whether the 
Veteran's arthritis of the feet and ankles was related to active 
service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) 
(holding that when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate).  Consequently, as a result of the 
determination of the parties to the Joint Motion, the August 2004 
VA examiner's impression of osteoarthritis of the feet, and the 
Veteran's assertions that there has been a continuity of foot and 
ankle pain since service, the Board finds that the Veteran should 
be scheduled for an additional VA examination and an opinion as 
to whether any arthritis of the feet and ankles is related to 
service.  While there is some indication in the record that the 
Veteran previously sprained his right ankle during football in 
junior high school, he has further stated that this sprain 
subsequently resolved, and in any event, this was not noted on 
his entry into active service.  Therefore, the Veteran is 
entitled to the presumption of soundness with respect to both his 
feet and ankles.

Additionally, as the most recent VA treatment records in the 
claims folder from the New Orleans VA Medical Center, Baton Rouge 
General Hospital (BRGH), and Baton Rouge Outpatient Clinic 
(BROPC) are dated in December 2004, an effort should be also be 
made to obtain any additional VA treatment records showing 
treatment for arthritis of the feet and ankles, dated since 
December 2004.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any 
additional VA treatment records for the 
Veteran at the New Orleans VA Medical 
Center, Baton Rouge General Hospital 
(BRGH), and Baton Rouge Outpatient Clinic 
(BROPC), dated since December 2004.  

2.  Thereafter, schedule the Veteran for a 
VA examination with an appropriate 
examiner.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  Any indicated 
studies, including x-rays, should be 
accomplished.

The examiner should identify all current 
foot and ankle disorders found to be 
present, to include any arthritis.

The examiner should state whether it is at 
least as likely as not (50 percent or 
greater probability) that any currently 
diagnosed foot and ankle disorder had its 
clinical onset during active service or is 
related to any in-service disease, event, 
or injury.  In this regard, the examiner 
is requested to comment on the August 2004 
VA examiner's impression of osteoarthritis 
of the feet, the fact that the Veteran has 
related his foot and ankle pain to 
marching during service, and the fact that 
the Veteran has reported continual 
symptoms since service.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

3.  The RO/AMC should read the medical 
opinion obtained to ensure that the remand 
directives have been accomplished, and 
should return the case to the examiner if 
all questions posed are not answered.

4.  Finally, readjudicate the claim on 
appeal.  If the claim remains denied, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



